Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. The title only recites a generic information processing apparatus/method/product. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Irreversible Compression of Neural Network Output.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a computing unit and a compressing unit in claim 1;
a control unit in claim 2;
the control unit and the computing unit in claim 3;
the control unit and the compressing unit in claim 4;
an expanding unit and the computing unit in claim 5;
the compressing unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites “a computer program product having a non-transitory computer readable medium.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alistarh et al. (U.S. 2018/0075347, hereinafter “Alistarh”).
Regarding Claim 1, Alistarh teaches an information processing apparatus (fig. 1; ¶ [0024]) comprising:
a computing unit configured to execute computation of an input layer, a hidden layer, and an output 1aye of a neural network (¶ [0001] – [0002], [0018], and [0030] – [0031]); and
a compressing unit configured to irreversibly compress output data of at least a part of the input layer, the hidden layer, and the output layer and output the compressed data (¶ [0017] and [0030]—the gradients output from one or more layers of the neural network are compressed. The compression is described as being lossy, and therefore irreversible).
Regarding Claim 2, Alistarh teaches a control unit configured to control learning of the neural network using the compressed data as an output for a layer where output data is compressed by the compressing unit (fig. 1, training coordinator 122; ¶ [0031] – [0033]).
Regarding Claim 3, Alistarh teaches the control unit controls learning of a parameter used in controlling the computing unit (¶ [0027] and [0031] – [0033]—weights are parameters learned to control the computing unit).
Regarding Claim 4, Alistarh teaches the control unit controls learning of a parameter used in controlling the compressing unit (¶ [0016] and [0032]—tuning parameters control learning used in controlling the compressing unit).
Regarding Claim 7, Alistarh teaches an information processing method (fig. 2; ¶ [0035]) comprising:
executing computation of an input layer, a hidden layer, and an output layer of a neural network (¶ [0001] – [0002], [0018], and [0030] – [0031]); and
irreversibly compressing output data of at least a part of the input layer, the hidden 1a ye r, and the output layer and outputting compressed data (¶ [0017] and [0030]—the gradients output from one or more layers of the neural network are compressed. The compression is described as being lossy, and therefore irreversible).
Regarding Claim 8, Alistarh teaches a computer program product having a computer readable medium including programmed instructions (fig. 5; ¶ [0064] – [0065]), wherein the instructions, when executed by a computer, cause the computer to perform:
executing computation of an input layer, a hidden layer, and an output layer of a neural network (¶ [0001] – [0002], [0018], and [0030] – [0031]); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alistarh.
Regarding Claim 5, Alistarh teaches an expanding unit configured to expand the compressed data and output the expanded data (fig. 1, decoder 110; ¶ [0030] and [0038] – [0039]—the decoder is an expanding unit that expands the compressed gradient data for input to the neural network), wherein
the computing unit is configured to execute, when input data is not compressed, the computation on the input data, and execute, when input data is compressed, the computation on the expanded data obtained by expanding the input data through the expanding unit (¶ [0032] and [0049]—a parameter tunes the amount of compression, including no compression. When no compression is used, the input data can inherently be used directly for computation).
Regarding Claim 6, Alistarh teaches
when output data is not compressed, the output data is set to be an output of a corresponding layer (¶ [0032] and [0049]—the tuning parameter can specify no compression, 
when output data is compressed, the compressed data obtained by compressing the output data through the compressing unit is set to be an output of a corresponding layer (¶ [0030], [0032], and [0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Dryden, Nikoli, et al. (“Communication quantization for data-parallel training of deep neural networks,” 2016 2nd Workshop on Machine Learning in HPC Environments (MLHPC). IEEE, 2016) teaches quantizing (compressing) gradients output by a neural network to send to other nodes/processors for parallel training and decompressing received gradients for a next batch/iteration of training
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/           Primary Examiner, Art Unit 2125